                 Case 1:20-cv-06648-ER Document 38 Filed 03/04/21 Page 1 of 2



See last page.
                        Case 1:20-cv-06648-ER Document 38 Filed 03/04/21 Page 2 of 2




The request to seal Docs. 33 and 34 is DENIED. Defendants are
directed to file the other three documents under seal when filing
their reply. The Court will then determine whether those
documents should remain under seal or be viewable on the public
docket. The Clerk of Court is respectfully directed to terminate the
motion. Doc. 37.

So ordered.



          3/4/2021
